FILED
                             NOT FOR PUBLICATION                            JUN 22 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JOEL RIVERA-GOMEZ,                               No. 09-73815

               Petitioner,                       Agency No. A078-751-381

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 15, 2011 **

Before:        CANBY, O’SCANNLAIN, and FISHER, Circuit Judges.

       Joel Rivera-Gomez, a native and citizen of Mexico, petitions pro se for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s order denying his motion to reopen removal proceedings

conducted in absentia. We have jurisdiction under 8 U.S.C. § 1252. We review


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
for abuse of discretion the denial of a motion to reopen. Singh v. Gonzales, 491

F.3d 1090, 1095 (9th Cir. 2007), and we deny the petition for review.

      The agency did not abuse its discretion in denying Rivera-Gomez’s motion

to reopen because the motion was filed more than five years after the IJ’s March

14, 2002, removal order, see 8 U.S.C. § 1229a(b)(5)(C)(i), and Rivera-Gomez

failed to establish that he lacked notice, see 8 U.S.C. § 1229a(b)(5)(C)(ii), or

establish grounds for equitable tolling, see Iturribarria v. INS, 321 F.3d 889, 897-

98 (9th Cir. 2003) (equitable tolling is available “when a petitioner is prevented

from filing because of deception, fraud, or error, as long as the petitioner acts with

due diligence”).

      PETITION FOR REVIEW DENIED.




                                           2                                       09-73815